Citation Nr: 1703742	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction and impotence (associated with service-connected posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

The Veteran has loss of erectile power, but he has not been shown to have physical deformity of his penis.  The Veteran does receive special monthly compensation (SMC) on account of the loss of use of a creative organ.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for erectile dysfunction.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.350(a) 4.1-4.14, 4.20, 4.27, 4.31, 4.115b, Diagnostic Codes (DC) 7520-7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no contention or indication of outstanding records, such as VA or private treatment records that would be relevant and necessary to adjudication of this appeal.  Also, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded findings and conclusions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  While the Veteran has reported that his erectile dysfunction and impotence has worsened, he has not asserted at any point during the appeal that such worsening has resulted in any deformity of the penis.  As such, a new VA examination regarding his erectile dysfunction is simply not needed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran contends that he has suffered loss of sexual function as side-effects of medications to control his service-connected PTSD.  He asserted that his impotence caused a hardship on his wife, and that nothing had helped to remedy this disability, including a penile pump and medications for his erectile dysfunction.  See January 2010 claim and September 2010 notice of disagreement.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's service-connected erectile dysfunction and impotence, associated as a residual disability of his service-connected PTSD, has been assigned a noncompensable rating (0 percent) under 38 C.F.R. § 4.114b (genitourinary system), by analogy under DC 7522, for penis, deformity, with loss of erectile power.  38 C.F.R. §§ 4.20, 4.27.  Deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b, DC 7522.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Thus, for the Veteran to receive a compensable (20 percent) rating under DC 7522, he must show both physical deformity of the penis and loss of erectile power.  Here, there is simply no contention or indication in the medical evidence that the Veteran has ever had a physical deformity of his penis.  In March 2010, he was afforded a VA examination for his erectile dysfunction, but there was no indication that the Veteran had any physical deformity of the penis nor any such complaint reported to the examiner.  Further, even accepting the Veteran's contentions of inability to have had sex as competent and credible, this does not support a higher rating under the applicable rating criteria.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Absent penis deformity, his loss of erectile power does not warrant a compensable schedular rating.  38 C.F.R. § 4.115(b), DC 7522.

VA may compensate a Veteran specifically for impotence through special monthly compensation.  A note for DC 7522 provides that the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  However, importantly, it bears emphasis that the Veteran already receives SMC for his erectile dysfunction and impotence, on account of the loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k).

Other rating criteria under 38 C.F.R. § 4.115b are not applicable, as the Veteran does not contend and the evidence does not indicate he has had removal of half or more of the penis (DC 7520); removal of the glans of the penis (DC 7521); testicular atrophy (DC 7523); or testicular removal (DC 7524).

In this case, the overall evidence of record does not support the Veteran's claim for a compensable rating.  Since the Veteran's erectile dysfunction and impotence have never been shown to reach a compensable rating level for any distinct period of time during the period of the appeal, the Board cannot "stage" this rating.  The appeal is denied, as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

The claim for a compensable rating for erectile dysfunction and impotence is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


